OPINION — AG — **** BUSINESS CORPORATION ACT — MEMBERS OF BOARD OF DIRECTORS MUST HAVE ABILITY TO CONTRACT **** THE BUSINESS CORPORATION ACT PROVIDES THAT OFFICERS, DIRECTORS, AND INCORPORATIONS MUST HAVE THE ABILITY TO CONTRACT IN ORDER TO HOLD POSITIONS AS MEMBERS OF THE BOARDS OF DIRECTORS OF PRIVATE NON PROFIT CORPORATIONS. FEMALES WHO ARE EIGHTEEN YEARS OF AGE HAVE THE ABILITY TO CONTRACT AND MALES WHO ARE TWENTY ONE YEARS OF AGE HAVE THE ABILITY TO CONTRACT. CITE: 18 O.S. 1961 1.10 [18-1.10], 18 O.S. 1961 1.34 [18-1.34], 15 O.S. 1961 11 [15-11] (PAUL C. DUNCAN)